Committee for the . Study and Evaluation of the Judicial System of Puerto Rico
ORDER
San Juan, Puerto Rico, January 22, 1965
The Court being informed through its Chief .Justice of the verbal request made by Mr. José Trias Monge, Chairman of the Committee for the Study and Evaluation of the Judicial System of Puerto Rico, to enlarge our Order of January 13, 1965 in order to also authorize said Committee to contract the services of technicians in administration and other disciplines, in addition to the services of attorneys and secretaries to which said order refers;
The Court having already conferred identical facilities to said Committee by Order of March 30, 1964, which, together with that of February 28 of the same year, expired at the termination of fiscal year 1963-64, and said authorization being necessary in order that the Committee may complete its body of advisers or additional assistants as it may deem proper;
The Committee for the Study and Evaluation of the Judicial System of Puerto Rico is hereby authorized (1) to engage, through its chairman, Mr. José Trías Monge, and in the form and manner established in our aforecited Order of January 13, 1965 and subject to the same procedure specified therein to obtain for said Committee, by contract, *904and in the capacity of assistants, the personal services of technicians in administration and other disciplines necessary to carry out the work entrusted to it, and (2) to certify under his signature the payment for said services following the same procedure established in the aforecited Order of January 13, 1965.
It was so decreed by the Court as witnesses the signature of the Chief Justice.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Ignacio Rivera General Secretary